Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-668
                         Lower Tribunal No. 18-16976
                            ________________


                            GVB MD, LLC, etc.,
                                    Appellant,

                                        vs.

        Blue Cross and Blue Shield of Florida, Inc., etc., et al.,
                                   Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Alexander Bokor,
Judge.

      Di Pietro Partners, LLP, David Di Pietro, Lisandra Estevez, and Nicole
Martell (Ft. Lauderdale), for appellant.

      Hogan Lovells, US LLP, Allen P. Pegg and Daniel Balmori, for appellees.


Before FERNANDEZ, SCALES, and HENDON, JJ.

      PER CURIAM.

      Affirmed.